Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Starship Conroe, L.P., a Texas limited partnership, and Starship Missouri City,
L.P., a Texas limited partnership (collectively, “Seller”), and SST IV
ACQUISITIONS, LLC, a Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.
PURCHASE AND SALE

1.1

Purchase and Sale.  Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a)

Land.  (i) That certain tract of land located at 2919 Highway 146, Bacliff,
Texas, being more particularly described on Exhibit “A-1” attached hereto and
made a part hereof (herein, “Parcel One”), (ii) that other certain tract of land
located at 10800 Red Bluff Road, Pasadena, Texas, being more particularly
described on Exhibit “A-2” attached hereto and made a part hereof (herein,
“Parcel Two”), and (iii) that other certain tract of land located at 1503 E. Sam
Houston, Pkwy. S., Pasadena, Texas, being more particularly described on
Exhibit “A-3” attached hereto and made a part hereof (herein, “Parcel Three”,
and together with Parcel One and Parcel Two, herein collectively called the
“Land”).

(b)

Easements.  All easements, if any, benefiting the Land or the Improvements (as
defined in Section 1.1(d) of this Agreement).

(c)Rights and Appurtenances.  All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of‑way.

(d)

Improvements.  (i) All improvements and related amenities in and on Parcel One,
comprising approximately 61,200 net rentable square feet of storage space,471
rental units and 50 RV spaces, and being commonly known as “Access Storage”
(herein, the “Parcel One Improvements”), (ii) all improvements and related
amenities in and on Parcel Two, comprising approximately 104,100 net rentable
square feet of storage space,518 rental units, and 3 RV spaces, and being
commonly known as “Access Storage” (herein, the “Parcel Two Improvements”), and
(iii) all improvements and related amenities in and on Parcel Three, comprising
approximately 36,539 net rentable square feet of storage space and 407 rental
units, and being commonly referred to as “Access Storage” (herein, the “Parcel
Three Improvements”, and together with the Parcel One Improvements and Parcel
Two Improvements, herein collectively called the “Improvements”).

(e)

Leases.  Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements (collectively, the “Leases”) for rental units in the
Property, including all tenant leasing files, together with all tenant security
deposits held by Seller on the Closing Date (as defined in Section 6.1 of this
Agreement), and (ii) all cellular tower leases and

--------------------------------------------------------------------------------

Exhibit 10.1

billboard leases relating to the Property, if any, as more particularly
described on Schedule “B” attached hereto and incorporated herein (the
“Additional Leases”).

(f)

Tangible Personal Property.  All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “D” attached hereto, and further including all on-site moving
trucks, if any, listed on Exhibit “D” hereto (herein collectively, the “Motor
Vehicles”).

(g)

Contracts.  Seller’s interest (to the extent the same is assignable) under the
“Contracts” (as defined below), other than the “Rejected Contracts” (as defined
below).

(h)Intangible Property.  All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all "yellow page"
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone exchange numbers, including the telephone numbers 281-549-6140,
281-549-7946, 281-339-7984 (Parcel One); 281-474-7003, 281-474-7000,
281-474-7002, 281-474-7001, 832-261-6927 (Parcel Two); 281-817-4200,
281-884-8781, 281-930-7545, 832-835-3114, 832-780-0140 (Parcel Three) and the
telecopy numbers 281-549-7946 (Parcel One); 281-474-7003 (Parcel Two), (iv) all
plans and specifications, (v) all licenses, permits, engineering plans and
landscape plans, (vi) all assignable warranties and guarantees relating to the
Property or any part thereof, (vii) all internet websites and other internet
related property rights owned by Seller and/or any affiliate thereof and
relating to the Property, and paid search campaigns and local listing
information listed on Exhibit “G” attached hereto.  In addition, at Closing
Seller shall cause all internet traffic to the domain name
access-selfstorage.com be redirecting to Purchaser’s website for the period
commencing on the Closing Date (as hereinafter defined) and continuing until
120th day after the Closing Date.

2.
PURCHASE PRICE

2.1

Purchase Price.  The purchase price (the “Purchase Price”) for the Property
shall be the sum of Twenty Two Million Two Hundred Thousand and no/100 Dollars
($22,200,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Escrow Agent on the Closing Date
in accordance with wire transfer instructions to be provided by the Escrow
Agent.  The Purchase Price shall be allocated between the projects comprising
the Property, as set forth on Schedule “C” attached hereto and incorporated
herein, provided, however, that in no event shall said Purchase Price
allocations be binding on Seller or Purchaser from and after the Closing
Date.  The parties hereto agree that Purchaser shall be entitled to allocate up
to ten percent (10%) of the Purchase Price to goodwill.

3.
EARNEST MONEY

3.1

Earnest Money.  Purchaser shall deliver to MBL Title, 1925 Cedar Springs Road,
Suite 301, Dallas, Texas 75201, Attention  Jennifer Haden, Senior Vice President
- National Commercial Services (“Escrow Agent”), as agent for a national title
underwriter acceptable to Purchaser (“Title Company”), within three (3) business
days after the “Effective Date” (as defined below), an earnest money deposit
(the “Initial Deposit”) in the amount of Two Hundred Fifty Thousand and no/100
Dollars ($250,000.00). In the event that Purchaser delivers the “Closing Notice”
(as defined in Section 4.1.1 of this Agreement) to Seller,

--------------------------------------------------------------------------------

Exhibit 10.1

then within three (3) business days following the expiration of the “Approval
Period” (as defined in Section 4.1.1 of this Agreement), Purchaser shall make an
additional deposit (the “Additional Deposit”) with Escrow Agent in the amount of
Two Hundred Fifty Thousand and no/100 Dollars ($250,000.00).  The Initial
Deposit, together with the Additional Deposit, if delivered hereunder, and
together with all interest accrued thereon, is herein collectively called the
“Earnest Money”.  The Initial Deposit, and the Additional Deposit, if made,
shall be invested by the Escrow Agent in an FDIC-insured, interest‑bearing
account as Purchaser shall direct.  If the sale of the Property is consummated
under this Agreement, the Earnest Money shall be paid to Seller and applied as a
credit against the Purchase Price at Closing.  If Purchaser terminates this
Agreement in accordance with any right to terminate granted to Purchaser by the
terms of this Agreement, the Earnest Money shall be returned to Purchaser, and
neither party hereto shall have any further obligations under this Agreement
except for such obligations which by their terms expressly survive the
termination of this Agreement (the “Surviving Obligations”).  The Deposit shall
be allocated between the properties comprising the Property, as set forth on
Schedule “C” attached hereto and incorporated herein.

4.
CONDITIONS TO CLOSING

4.1Seller’s Obligations.  Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) days after the Effective Date, true, correct,
complete and legible copies of all of the due diligence items listed on Schedule
“A” attached hereto and incorporated herein with respect to the Property
(collectively, the “Due Diligence Items”).  Seller shall provide Purchaser with
written notice at such time as Seller determines that all Due Diligence Items
have been delivered to Purchaser (the “Due Diligence Delivery Notice”).  Within
two (2) business days following Purchaser’s receipt of the Due Diligence
Delivery Notice, Purchaser shall confirm in writing to Seller, if such be the
case, that all required Due Diligence Deliveries have been received by
Purchaser, in which event the date that Purchaser receives the Due Diligence
Delivery Notice shall be deemed to be the “Due Diligence Receipt Date” (herein
so called) for all purposes of this Agreement.  In the event, however, that
Purchaser determines that it has not been provided with all of the Due Diligence
Items, then Purchaser shall provide Seller with written notice thereof (the
“Missing Due Diligence Notice”), within two (2) business days following
Purchaser’s receipt of the Due Diligence Delivery Notice, enumerating with
specificity in such notice which Due Diligence Items have not been provided by
Seller (the “Missing Due Diligence Items”).  Within two (2) business days
following Seller’s receipt of the Missing Due Diligence Notice, Seller shall
provide Purchaser with the Missing Due Diligence Items, together with written
notice confirming such delivery (the “Missing Due Diligence Delivery
Notice”).  Within two (2) business days following Purchaser’s receipt of the
Missing Due Diligence Delivery Notice, accompanied by all missing Due Diligence
Items, Purchaser shall confirm in writing to Seller that Purchaser has received
all required Due Diligence Items, in which event the date that Purchaser
receives the Missing Due Diligence Delivery Notice, accompanied by all missing
Due Diligence Items, shall be deemed to be the Due Diligence Receipt Date for
all purposes of this Agreement.  Notwithstanding the foregoing or anything to
the contrary contained in this Agreement, Purchaser may request additional
information, documentation or materials concerning the Property from Seller at
any time after the Effective Date, and Seller agrees to use commercially
reasonable efforts to provide such additional information, documentation or
materials to Purchaser, at no cost or expense to Seller, provided it is within
Seller’s possession or under its control, and further provided that the delivery
or non-delivery of any such item shall in no manner extend the Approval
Period.  Notwithstanding the foregoing provisions of this Section 4.1, should
Seller (i) fail to timely deliver the Due Diligence Delivery Notice to
Purchaser, as required above, or (ii) fail to timely deliver the Missing Due
Diligence Delivery Notice and/or the Missing Due Diligence Items to Purchaser,
as required above, then the Due Diligence Receipt Date shall not occur until
Purchaser so acknowledges in writing, and until such time as Purchaser so
acknowledges the occurrence of the Due Diligence Receipt Date, Purchaser shall
be entitled to terminate this Agreement upon written notice to Seller, whereupon
this Agreement automatically shall terminate, the Earnest Money shall be
returned by

--------------------------------------------------------------------------------

Exhibit 10.1

Escrow Agent to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further obligations hereunder except
for the Surviving Obligations.

4.1.1Approval Period.  

(A)

During the period commencing on the Effective Date and expiring at 5:00 p.m.
Central Time on the forty-fifth (45th) day following the Due Diligence Receipt
Date (the “Approval Period”), the following matters shall be conditions
precedent to Purchaser’s obligations under this Agreement:

(a)Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b)Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement as to all
(but not less than all without Seller’s consent)  of the self storage facilities
comprising the Property by delivering written notice of such termination to
Seller at any time prior to the expiration of the Approval Period, if, in
Purchaser's sole and absolute discretion, Purchaser decides not to consummate
the purchase of all or any of the self storage facilities comprising the
Property.  In such event, this Agreement will terminate as of the date of such
notice (or with Seller’s consent will terminate as to any specific self storage
facilities that Purchaser may have elected not to purchase), and neither party
shall have any further obligation hereunder except for the Surviving
Obligations, unless Purchaser has elected to proceed to Closing as to any of the
self storage facilities comprising the Property which is consented to by Seller,
in which event this Agreement shall continue in full force and effect as to
those self storage facilities comprising the Property that Purchaser has elected
to acquire with Seller’s consent.  If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
all or any of the self storage facilities comprising the Property, then
Purchaser will give written notice thereof (the “Closing Notice”) to Seller,
prior to the expiration of the Approval Period, which Closing Notice shall
designate the self storage facilities comprising the Property that Purchaser has
elected to acquire.  In the event that Purchaser provides Seller with the
Closing Notice, then Purchaser will be deemed to have waived its termination
rights under this Section 4.1.1 as to the self storage facilities covered by the
Closing Notice, and the parties will proceed to Closing as to the self storage
facilities covered by the Closing Notice, subject to all other terms and
conditions of this Agreement; provided, however, if Purchaser is seeking to
close on less than all of the self storage facilities, then Seller must approve
and consent thereto or otherwise the Agreement shall terminate and neither party
shall have any further obligation hereunder except for the Surviving
Obligations.  If Purchaser does not give Seller the Closing Notice prior to the
expiration of the Approval Period and has not previously terminated this
Agreement by written notice to Seller, then this Agreement automatically shall
terminate upon the expiration of the Approval Period, and, in such event,
neither party shall have any further obligation hereunder except for the
Surviving Obligations.  In either of such events terminating this Agreement,
immediately following written request from Purchaser to the Title Company, the
Title Company shall return all of the Earnest Money to Purchaser, without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller.  In the event that Purchaser
elects to acquire less than all of the self storage facilities comprising the
Property and Seller gives its consent thereto then (i) the Purchase Price shall
be reduced by the portion of the Purchase Price allocable to the self storage
facilities comprising the Property that Purchaser has elected not to acquire, as
set forth on Schedule “C” attached hereto, and (ii) Purchaser shall receive a
refund of that portion of the Earnest Money allocable to the self storage
facilities comprising the Property that Purchaser has elected not to acquire,
also as set forth on Schedule “C” attached hereto.

--------------------------------------------------------------------------------

Exhibit 10.1

4.1.2Title Commitments.Seller shall convey good and marketable fee simple title
to the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below).  Within five (5) business days following the
execution of this Agreement, Purchaser shall order a title commitment for each
of the projects comprising the Property (collectively, the “Title Commitments”)
for an Texas Owner's Policy of Title Insurance for each such project, as
applicable (collectively, the “Title Policies”), issued by the Escrow Agent on
behalf of the Title Company, insuring good and marketable fee simple title to
the Property, together with  copies of all exceptions listed therein.  Purchaser
shall have ten (10) days following its receipt of the Title Commitments, legible
copies of all exceptions listed therein and the “Survey” (defined below), to
deliver to Seller a written notice of Purchaser’s objections to title for each
parcel described in Section 1.1(a) above (herein, the "Parcel") comprising a
portion of the Property (individually, a “Title Objection Letter”).  Seller
shall have the right, but not the obligation, to cure Purchaser’s objections to
title; subject, however, to Seller’s obligation to remove all “Monetary Liens”
(as defined below) by Closing.  Seller shall notify Purchaser in writing within
five (5) business days following Seller’s receipt of a Title Objection Letter
concerning which title objections, if any, Seller has agreed to cure.  In the
event that Seller does not undertake to cure all of the objections in each such
Title Objection Letter to Purchaser’s sole satisfaction (or does not timely
respond to any such Title Objection Letter), then each project comprising the
Property with respect to which Seller has not agreed to cure all of Purchaser’s
title objections shall be herein referred to as a “Title Objection
Property”.  Purchaser shall have the right for five (5) days after receipt of
Seller’s response to each Title Objection Letter relating to a Title Objection
Property (or five (5) days following the expiration of the period within which
Seller was to so respond) to either (i) waive any such title objection in
writing (in which event such waived title objection shall be deemed to be a
“Permitted Encumbrance”, as defined below), or (ii)  terminate this Agreement
upon written notice to Seller with respect to such Title Objection Property (or
Title Objection Properties, as the case may be), whereupon (a) the allocable
portion of the Deposit for such Title Objection Property (or Title Objection
Properties, as the case may be) with respect to which this Agreement is being
terminated, as set forth on Schedule “C” attached hereto (together with all
interest accrued thereon) shall be refunded to Purchaser, without the consent or
joinder of Seller being required and notwithstanding any contrary instructions
which might be provided by Seller, (b) the parties shall proceed to Closing with
respect to the remainder of the Property, with the Purchase Price being reduced
by the portion of the Purchase Price allocable to such Title Objection Property
(or Title Objection Properties, as the case may be) with respect to which this
Agreement is being terminated, as set forth on Schedule “C” attached hereto, and
(c) neither party shall have any further right or obligation hereunder with
respect to such Title Objection Property (or Title Objection Properties, as the
case may be) with respect to which this Agreement is being terminated, other
than the Surviving Obligations relating thereto. Notwithstanding the foregoing,
if this Agreement is terminated by Purchaser with respect to some but not all of
the self-storage facilities, then Seller may at its option elect to terminate
this Agreement with respect to all of the self-storage facilities and neither
party shall have any further obligation hereunder except for the Surviving
Obligations, which election must be made by Seller within 10 days after Buyer
provides written notice to Seller that Buyer is terminating this Agreement with
respect to some but not all of the self storage facilities. All exceptions set
forth in Schedule B of the Title Commitments which are not objected to by
Purchaser (including matters initially objected to by Purchaser which objections
are subsequently waived in writing) are herein collectively called the
“Permitted Encumbrances”.  In the event that any update to any of the Title
Commitments or Surveys indicates the existence of any liens, encumbrances or
other defects or exceptions (the “Unacceptable Encumbrances”) which are not
shown in the initial Title Commitments or Surveys and that are unacceptable to
Purchaser, in its sole and absolute discretion, Purchaser shall have five (5)
days after receipt of any such update to such Title Commitment or Survey to
notify Seller in writing of its objection to any such Unacceptable Encumbrance
(the “Unacceptable Encumbrance Notice”).  Notwithstanding anything to the
contrary contained herein, Seller shall have no obligation to take any steps or
bring any action or proceeding or otherwise to incur any expense whatsoever to
eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging in a manner satisfactory to Purchaser (i) any Unacceptable
Encumbrances that arise by, through or under Seller, and (ii) any mortgages,
deeds of trust, deeds to secure debt, mechanics’ liens or monetary judgments
that appear on any of the Title Commitments (collectively, “Monetary
Liens”).  In the event Seller is unable, unwilling or for any reason fails to
eliminate or modify all of the Unacceptable Encumbrances to the sole
satisfaction of Purchaser (other than the Unacceptable Encumbrances and Monetary
Liens required to be removed by Seller in accordance with the preceding
sentence), Purchaser may terminate this Agreement as to the Title Objection
Property in question by delivering notice thereof in writing to Seller by the
earliest to occur of (i) the Closing Date, (ii) five (5) days after Seller’s
written notice to Purchaser of Seller’s intent to not cure one or more of such
Unacceptable Encumbrances, or (iii) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller does not timely respond thereto.  Upon a
termination of this Agreement with respect to a Title Objection Property (or
Title Objection Properties, as the case may be) pursuant to the immediately
preceding sentence, (x) the allocable portion of the Deposit for such Title
Objection Property (or Title Objection Properties, as the case may be) with
respect to which this Agreement is being terminated, as set forth on Schedule
“C” attached hereto (together with all interest accrued thereon), shall be
refunded to Purchaser, without the consent or joinder of Seller being required
and notwithstanding any contrary instructions which might be provided by Seller,
(y) the parties shall proceed to Closing with respect to the remainder of the
Property, with the Purchase Price being reduced by the portion of the Purchase
Price allocable to the applicable Title Objection Property (or Title Objection
Properties, as the case may be) with respect to which this Agreement is being
terminated, as set forth on Schedule “C” attached hereto, and (z) neither party
shall have any further right or obligation hereunder with respect to the
applicable Title Objection Property (or Title Objection Properties, as the case
may be) with respect to which this Agreement is being terminated, other than the
Surviving Obligations relating thereto.  Notwithstanding the foregoing, if this
Agreement is terminated by Purchaser with respect to some but not all of the
self-storage facilities, then Seller may at its option elect to terminate this
Agreement with respect to all of the self-storage facilities and neither party
shall have any further obligation hereunder except for the Surviving
Obligations, which election must be made by Seller within 10 days after Buyer
provides written notice to Seller that Buyer is terminating this Agreement with
respect to some but not all of the self storage facilities.

4.1.3Surveys. Within five (5) days following the execution of this Agreement,
Purchaser, at its sole cost and expense, shall order a current, as-built survey
prepared by a registered surveyor acceptable to Purchaser for each Parcel
comprising the Property (collectively, the “Survey”), which may be an update of
the existing surveys delivered by Seller to Purchaser pursuant to Section 4.1
above.

4.1.4Contracts.  Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing, at Seller’s sole cost and
expense.  However, Purchaser shall reimburse Seller any early termination fees,
cancellation fees or similar expenses paid by Seller to cancel any Rejected
Contract which could have been assigned to and assumed by Purchaser at Closing
if within 90 days after Closing Purchaser or an affiliate of Purchaser enters
into a contract for substantially the same service with the same party or
affiliate of such party who was the party to the Rejected Contract that Seller
cancelled.  Additionally, any Contracts which are not assignable shall be the
sole responsibility of Seller, shall be cancelled by Seller on or before
Closing, and Seller shall and hereby agrees to indemnify, defend and hold
Purchaser harmless from any and all liability relating thereto, which
indemnification obligation expressly shall survive Closing.

4.2

Inspection.  During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date), upon
twenty-four (24) hours prior notice to Seller, which may be verbal, Purchaser
may inspect, test, and survey: (a) the Property and any and all portions
thereof, including physical and mechanical inspections, (b) all financial and
other records pertaining to the operation of the Property, including, but not
limited to, all books, records, documents, accounting and

--------------------------------------------------------------------------------

Exhibit 10.1

management reports of Seller, and (c) originals of all Leases and
Contracts.  Notwithstanding the foregoing, Purchaser must obtain Seller’s prior
written approval of the scope and method of any environmental testing or
investigation (other than a Phase I environmental site assessment, which shall
require no consent or approval of any kind), prior to Purchaser’s commencement
of such inspections or testing.  Seller shall cooperate in good faith with
Purchaser, Purchaser’s agents and independent contractors in connection with all
such inspections, tests and surveys, including obtaining all necessary tenant
consents and/or providing adequate notice to tenants regarding Purchaser’s entry
into leased areas on the Property, and making available during normal business
hours all relevant personnel to answer any questions which Purchaser may have
regarding the Property.  Purchaser, at Purchaser’s sole expense, shall repair
any and all damage resulting from any of the tests, studies, inspections and
investigations performed by or on behalf of Purchaser pursuant to this Section
4.2, and Purchaser shall indemnify, defend and hold Seller harmless from and
against all claims for bodily injury or property damage which may be asserted
against Seller arising out of the tests, studies, inspections and investigations
performed by Purchaser hereunder, which obligation of indemnification shall
survive the Closing or termination of this Agreement.  Prior to any entry onto
the Property by Purchaser or any of its agents, Purchaser shall furnish Seller
with evidence that Purchaser maintains a policy of general liability insurance
providing premises/operations coverage included under the per occurrence/general
aggregate coverage, having a combined single limit liability of  not less than
$1,000,000, naming Seller as an additional insured.  

4.3

Purchaser’s Representations and Warranties.  Purchaser represents and warrants
to Seller that (a) Purchaser has the full right, power and authority, without
the joinder of any other person or entity, to enter into, execute and deliver
this Agreement and to perform all duties and obligations imposed on Purchaser
under this Agreement, and (b) neither the execution nor the delivery of this
Agreement, nor the consummation of the purchase and sale contemplated hereby,
nor the fulfillment of or compliance with the terms and conditions of this
Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound.  Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.  

4.4

Seller’s Representations and Warranties.

 

(a)

Seller represents and warrants to Purchaser that:

(i) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

(iv) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

--------------------------------------------------------------------------------

Exhibit 10.1

(v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi) the list of contracts attached hereto as Exhibit “E” (the “Contracts”), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

(vii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent rolls attached hereto as
Exhibit “F” (collectively, the “Rent Rolls”), there are no parties in possession
of, or claiming any possession to, any portion of the Property,

(ix) at Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property,

(x) the Rent Rolls (which are effective as of the date indicated thereon), and
as the same shall be updated and recertified at Closing by Seller, are and shall
be true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Rolls,

(xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property,

(xvi)  to Seller’s knowledge, the Improvements are free from the presence or
suspected presence of any form of mold, including those producing mycotoxins,
specifically including, but not limited to, Aspergillus, Penicillium, and
Stachybotrys,

(xvii) to Seller’s knowledge, there are no underground storage tanks located on
or under the Property, there are no conditions on, at or relating to the
Property which are in non-compliance

--------------------------------------------------------------------------------

Exhibit 10.1

with “Environmental Requirements” (as defined below), and there are no
“Hazardous Materials” (as defined below) on, in or under the Property in
quantities that require reporting, investigation or remediation under
Environmental Requirements,

(xviii) to Seller’s knowledge, Seller has obtained all necessary certificates,
licenses and other approvals, governmental and otherwise, necessary for the
operation of the Property and the conduct of its business and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which are in full force and effect as of the date hereof and
not subject to revocation, suspension, forfeiture or modification; and
additionally, the Property is legally compliant with all applicable zoning laws,
rules and regulations, and

(xix)

Seller is in compliance with the requirements of Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other similar
requirements contained in the rules and regulations of the office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”).  Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or (c)
is owned or controlled by, or acts for or on behalf of, any person on the OFAC
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Foreign Asset Orders, or any other
anti-terrorism or anti-money laundering laws or regulations, including, without
limitation, the Bank Secrecy Act, as amended, or the Money Laundering Control
Act of 1986, as amended.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date.  All of the foregoing representations and warranties
expressly shall survive the Closing for one year, except that the
representations and warranties under Section 4.4(a)(i) shall survive for a
period equal to the applicable statute of limitations .

 

(b)

For purposes of this Agreement,  “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non‑friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on the Property, (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a nuisance on the Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on the Property or
adjacent property; or (C) which, if it emanated or migrated from the Property,
could constitute a trespass.  Further, for purposes of this

--------------------------------------------------------------------------------

Exhibit 10.1

Agreement, “Environmental Requirements” shall mean all laws, ordinances,
statutes, codes, rules, regulations, agreements, judgments, orders, and decrees,
now or hereafter enacted, promulgated, or amended, of the United States, the
states, the counties, the cities, or any other political subdivisions in which
the Property is located, and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property, or the use of the Property, relating to pollution, the protection or
regulation of human health, natural resources, or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or waste or Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil).

4.5

Conditions Precedent to Closing.  It shall be a condition precedent to
Purchaser's obligations to consummate this transaction that (a) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, and all covenants made by Seller herein are
fully complied with, (b) as of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings that could adversely affect the operation or value of the
Property or Seller's ability to perform its obligations under this Agreement,
and (c) as of the Closing Date, there shall have been no material adverse change
in the performance of the Property or in any of the items reviewed by Purchaser
during the Approval Period, including without limitation the Due Diligence
Items, failing which, Purchaser, at its option, and in addition to any other
remedy available, shall be entitled to terminate this Agreement and receive a
return of the Earnest Money.

5.
COVENANTS OF SELLER

5.1Insurance.  From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and carry commercial general liability insurance against claims for
bodily injury, death and property damage occurring in, on or about the Property,
in an amount not less than Three Million and no/100 Dollars ($3,000,000.00), and
to pay all premiums for such insurance prior to the applicable due dates.

5.2Operation of Property.  From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business substantially in accordance with Seller's past practices with
respect to the Property, normal wear and tear excepted.

5.3Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.2, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty.

5.4Leasing of Property.  From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, but without any discounts or
rental concessions, or (ii) amend, terminate or accept the surrender of any
existing leases, including the Additional Leases, if any, or directly or
indirectly grant any discounts or rental concessions to any present or future
tenant of the Property, without the prior written consent of Purchaser which may
be granted or withheld in Purchaser’s sole discretion.  Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
any party that, directly or indirectly, has an ownership interest in Seller, or
is otherwise in any manner affiliated with Seller (an "Affiliate"), and (ii) all
existing leases have been (and all future leases shall be) entered into only
with third parties that are

--------------------------------------------------------------------------------

Exhibit 10.1

unknown to Seller, any Affiliate of Seller, and their respective officers,
directors, principals, managers, members, partners, shareholders, agents and/or
representatives.

5.5Listing of Property for Sale.  From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, all or any
portion of the Property with any broker or otherwise solicit or make or accept
any offers to sell all or any portion of the Property or enter into any
contracts or agreements, including back-up contracts, regarding the disposition
of all or any portion of the Property.

5.6Obligation to Provide Notices.  Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of all or
any portion of the Property, (ii) any alleged violations of all or any portion
of the Property with respect to applicable governmental laws or requirements,
(iii) any litigation filed or threatened against Seller or all or any portion of
the Property, or (iv) any other matter that adversely affects, or potentially
could adversely affect, all or any portion of the Property.

5.7Auction.  Not later than forty five (45) days prior to Closing, Seller will
conduct an auction for all units seventy-five (75) days or more past due.  All
auctions shall be conducted in accordance with the laws of the State of
Texas.  Seller will hold Purchaser and Purchaser’s agents and representatives
harmless from any legal actions brought by any tenant as a result of any such
auction or any other action of Seller with regard to the sale of a tenant’s
property during the period Seller owned the Property.  Seller’s obligations
under the immediately preceding sentence expressly shall survive Closing.

5.8Property Apartments. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than three (3) days following Closing, (ii) deliver possession of the
Property Apartments to Purchaser at Closing, free and clear of the claims of any
tenants or other existing tenancies, and not otherwise subject to the rights or
claims of any third party, and (iii) indemnify, defend and hold Purchaser
harmless from and against any claims, causes of action, loss, cost or expense
incurred by Purchaser with respect to the Property Apartments, including,
without limitation, claims, causes of action, loss, cost or expense incurred by
Purchaser as the result of the failure of any occupants to vacate the Property
Apartments not later than three (3) days following Closing and any damage to the
Property Apartments.  Seller’s obligations contained in this Section 5.8
expressly shall survive Closing.

6.
CLOSING

6.1

Closing.  Assuming that all conditions to closing have been satisfied and this
Agreement has not otherwise been terminated, the consummation of the transaction
contemplated hereby (the “Closing”) shall be held at the offices of the Escrow
Agent, located at the address set forth in Section 9.1 hereof, on the fifteenth
(15th) day following the expiration of the Approval Period (the “Closing
Date”).  Seller and Purchaser agree that the Closing shall be consummated
through an escrow closing with the Escrow Agent acting as escrow agent, and
neither party need be present at Closing.

6.2

Possession.  Possession of the Property shall be delivered to Purchaser at the
Closing, subject only to tenants in possession under the Leases and possession
of the Manager’s apartments for a period not to exceed three (3) days following
Closing.

6.3

Proration.  All rents, other amounts payable by the tenants under the Leases and
the Additional Leases, if any, and all other income with respect to the Property
for the month in which the Closing occurs, to the extent collected by Seller on
or before the Closing Date, and real estate and personal

--------------------------------------------------------------------------------

Exhibit 10.1

property taxes and other assessments with respect to the Property for the year
in which the Closing occurs, shall be prorated to the Closing Date, with
Purchaser receiving the benefits and burdens of ownership on the Closing
Date.  To the extent any such rents,  real estate, personal property taxes and
other assessments with respect to the Property are unknown or otherwise not
accounted for at Closing Seller’s obligation to pay Purchaser Seller’s prorata
share of said amounts (as calculated in accordance with the previous sentence)
shall survive Closing.  Should any rollback or similar taxes be due and payable
on or after Closing with respect to the transaction contemplated hereby, such
taxes shall be the sole responsibility of Seller, and Seller hereby agrees to
indemnify, defend and hold Purchaser harmless therefrom, which obligations of
Seller expressly shall survive Closing.  Utilities shall be canceled by Seller
and reestablished in Purchaser’s name on the Closing Date, if possible;
otherwise utilities shall be prorated at Closing.  Any amounts unpaid under the
Contracts which Purchaser elects to assume at Closing shall be prorated between
Seller and Purchaser at Closing.  

(a)

If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Additional Leases, and all other income from
the Property have actually been paid for the month in which the Closing occurs,
the apportionment of such rents and other amounts and other income shall be upon
the basis of such rents, other amounts and other income actually received by
Seller, with Purchaser receiving the portion of all such rentals attributable to
the period from and after Closing, which proration obligation with respect to
the period on or before Closing expressly shall survive Closing, and shall occur
within ten (10) business days following Closing. At Closing, Seller shall
receive credit for and Purchaser shall pay Seller for 80% any delinquent rents
that not more than thirty (30) days past due, and the parties agree that  all
rentals that are received by Purchaser following Closing shall be retained by
Purchaser, and Seller shall have no rights with respect thereto.  If, subsequent
to the Closing, any rents or other income are actually received by Seller,
Seller shall immediately remit the same, or Purchaser’s prorata share thereof
calculated as aforesaid, to Purchaser.  Seller agrees that, after the Closing,
it shall not file any eviction action in an effort to collect any outstanding
rents that remain owing to Seller after the Closing.

(b)

If the Closing shall occur before the tax rate or the assessed valuation of the
Property is fixed for the then current year, the apportionment of taxes shall be
upon the basis of the tax rate for the preceding year, including all matters
appearing on the tax bill for such year, whether ad valorem or non-ad valorem,
applied to the latest assessed valuation.  The proration shall allow for any
available discount.  Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c)

Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4

Closing Costs and Credits.  Purchaser shall pay, on the Closing Date, (a) all
title insurance costs relating to any endorsements desired by Purchaser with
respect to the Title Policies, (b) all costs relating to the Surveys, and (c)
the fees of Purchaser’s counsel.  Seller shall pay, on the Closing Date, (t) any
escrow fees and other customary charges of the Escrow Agent, (u) all recording
costs relating to the Deeds, (v) all costs relating to the termination of
Seller’s property management agreement, including any early termination fees,
provided, however, Purchaser shall reimburse Seller any early termination fees
paid by Seller to terminate any property management agreement which could have
been assigned to and assumed by Purchaser at Closing if within 90 days after
Closing Purchaser or an affiliate of Purchaser enters into a contract for
substantially the same service with the same management company or affiliate of
such management company, (w) all title insurance costs relating to the base
Title Policies, including the

--------------------------------------------------------------------------------

Exhibit 10.1

additional premium for survey coverage, (x) all applicable transfer taxes,
excise taxes, grantor’s taxes, documentary stamp taxes and similar charges
relating to the transfer of the Property, (y) all costs and expenses relating to
retirement of any and all indebtedness secured by the Property, including
without limitation prepayment penalties, yield maintenance fees, defeasance
costs and the costs of recording all mortgage cancellations, and (z) the fees of
Seller’s counsel. Purchaser shall receive a credit at Closing for all security
and other deposits made by tenants under the Leases and for any prepaid rents
and other amounts related to months following the month in which Closing
occurs.  Additionally, on the Closing Date, Seller shall leave petty cash in the
amount of Three Hundred and no/100 Dollars ($300.00) on site at each project
comprising the Property, which amount shall be reimbursed by Purchaser to Seller
at Closing as a credit in favor of Seller on the closing statement.

6.5

Seller’s Obligations at the Closing.  At the Closing, or at such other time as
indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the following
(it being understood that each party comprising Seller shall deliver one
complete set of each of the following closing documents and deliveries relating
to the self storage facility owned by such party):

(a)

Deeds.  A Special Warranty Deed for each of the self storage facilities
comprising the Property (collectively, the “Deeds”) conveying the Land and the
Improvements to Purchaser, in the forms attached to this Agreement as Exhibit
“B”, subject only to the Permitted Encumbrances.  The description of the Land
provided with the Surveys shall be the legal description used in the Deeds.

(b)

Assignment of Personal Property, Service Contracts, Warranties and Leases.  An
Assignment of Personal Property, Service Contracts, Warranties and Leases for
each of the self storage facilities comprising the Property (collectively, the
“Assignment”), in the form attached to this Agreement as Exhibit “C”.

(c)

Evidence of Authority.  Such organizational and authorizing documents of Seller
as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(d)

Foreign Person.  An affidavit of Seller of each Seller certifying that Seller is
not a “foreign person,” as defined in the federal Foreign Investment in Real
Property Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(e)

Leases.  The originals of all of the Leases and the Additional Leases.

(f)

Contracts.  The originals of all of the Contracts other than Rejected Contracts,
and evidence that all Rejected Contracts have been cancelled.

(g)

Termination of Management Agreement.  Evidence of the termination of any and all
management agreements affecting the Property, effective as of the Closing Date,
and duly executed by Seller and the property manager.  

(h)

Affidavit.  An affidavit in the form required by the Escrow Agent to remove any
standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

--------------------------------------------------------------------------------

Exhibit 10.1

(i)

Reaffirmation Certificate.  A reaffirmation certificate in accordance with the
provisions of Section 4.4(a).

(j)

Title Policies.  The Title Policies, issued by the Escrow Agent on behalf of the
Title Company, in the form required by this Agreement; provided that in the
event the Title Policies are not available at Closing, then the Escrow Agent
shall provide Purchaser at Closing, at Purchaser’s option, with either (i) a
“marked title commitment” with respect to each project comprising the Property,
committing to issue the Title Policies in the form required by this Agreement,
or (ii) a proforma owner’s title policy with respect to each project comprising
the Property, in the form required by this Agreement, with the Title Policies to
be delivered to Purchaser as promptly after Closing as reasonably possible.

(k)

Motor Vehicles.  Certificates of title, or such other instruments of assignment
as may be necessary to transfer title to the Motor Vehicles, if any, to
Purchaser at Closing.

(l)

Seller’s Closing Statement.  Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

6.6

Purchaser’s Obligations at the Closing.  At the Closing, Purchaser shall deliver
to Escrow Agent the following:

(a)

Purchase Price.  The Purchase Price (net of Earnest Money to be applied against
the Purchase Price, and subject to adjustment in connection with prorations,
credits and charges hereunder), payment of which shall be made by wire transfer
of immediately available funds to the account of the Escrow Agent.

(b)

Evidence of Authority.  Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c)

Purchaser’s Closing Statement.  Purchaser shall execute and deliver to the Title
Company a Purchaser’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Purchaser.

7.
RISK OF LOSS

7.1

Condemnation.  If, prior to the Closing, action is initiated to take all or any
portion of any of the self storage facilities comprising the Property (herein,
the “Condemnation Property”), by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement with respect to the Condemnation Property in which event (i) the
allocable portion of the Deposit for the Condemnation Property, as set forth on
Schedule “C” attached hereto (together with all interest accrued thereon), shall
be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, (ii) the parties shall proceed to Closing with respect to the
remainder of the Property, with the Purchase Price being reduced by the portion
of the Purchase Price allocable to the Condemnation Property, as set forth on
Schedule “C” attached hereto, and (iii) neither party shall have any further
right or obligation hereunder with respect to the Condemnation Property, other
than the Surviving Obligations relating thereto, or (b) consummate the Closing
with respect to all of the Property, in which latter event all of Seller’s

--------------------------------------------------------------------------------

Exhibit 10.1

assignable right, title and interest in and to the award of the condemning
authority relating to the Condemnation Property shall be assigned by Seller to
Purchaser at the Closing and there shall be no reduction in the Purchase Price.

7.2

Casualty.  Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated.  If any of the self storage
facilities comprising the Property (herein, the “Casualty Property”) suffers any
damage in an amount equal to or in excess of Seventy Five Thousand and no/100
Dollars ($75,000.00) prior to the Closing from fire or other casualty, Purchaser
may either at or prior to Closing (a) terminate this Agreement with respect to
the Casualty Property, in which event (i) the allocable portion of the Deposit
for the Casualty Project, as set forth on Schedule “C” attached hereto (together
with all interest accrued thereon), shall be refunded to Purchaser, without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, (ii) the parties shall proceed
to Closing with respect to the remainder of the Property if Seller’s consents to
such sale, which consent shall not be unreasonably withheld, with the Purchase
Price being reduced by the portion of the Purchase Price allocable to the
Casualty Property, as set forth on Schedule “C” attached hereto, and (iii)
neither party shall have any further right or obligation hereunder with respect
to the Casualty Property, other than the Surviving Obligations relating thereto,
or (b) consummate the Closing with respect to all of the Property, in which
latter event all of Seller’s right, title and interest in and to the proceeds of
any insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date, shall be
assigned by Seller to Purchaser at the Closing and Purchaser shall receive a
credit against the Purchase Price at Closing in an amount equal to the sum of
(i)  Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured or underinsured loss.  If any of the self storage facilities
comprising the Property suffers any damage in an amount less than Seventy Five
Thousand and no/100 Dollars ($75,000.00) prior to the Closing, Purchaser will
consummate the Closing with respect to all of the Property and accept the
assignment of the proceeds of any insurance covering such damage, including any
and all rent loss insurance proceeds relating to the period from and after the
Closing Date (plus receive a credit against the Purchase Price in an amount
equal to the sum of (i) Seller’s deductible under its insurance policy and (ii)
the amount of any uninsured or underinsured loss) and there shall be no other
reduction in the Purchase Price.

8.
DEFAULT

8.1Breach by Seller.  Subject to Section 8.3 below, in the event that Seller
fails to consummate this Agreement for any reason, except Purchaser’s default or
a termination of this Agreement by Purchaser or Seller pursuant to a right to do
so under the provisions hereof, Purchaser shall be entitled to either (i)
terminate this Agreement and receive a refund of the Earnest Money, together
with reimbursement by Seller for all out of pocket expenses incurred by
Purchaser in connection with this Agreement, including without limitation, all
fees, costs or expenses incurred by Purchaser in connection with the financing
of its intended acquisition of the Property, such as loan deposits, commitment
fees, rate lock fees and similar lender expenses, but not to exceed the sum of
FIFTY THOUSAND DOLLARS ($50,000) per location, or (ii) pursue the remedy of
specific performance of Seller’s obligations under this Agreement, provided
however if the remedy of specific performance is not available Purchaser shall
be entitled to pursue the remedy set forth in item (i) of this sentence.

8.2 Breach by Purchaser.  Subject to Section 8.3 below, in the event that
Purchaser breaches any of its covenants, representations or warranties set forth
in this Agreement, including failure by Purchaser to consummate this Agreement
for any reason, except Seller’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Seller, as its sole and exclusive remedy, may terminate this Agreement and
thereupon shall be entitled to receive the Earnest

--------------------------------------------------------------------------------

Exhibit 10.1

Money as liquidated damages (and not as a penalty).  Seller and Purchaser have
made this provision for liquidated damages because it would be difficult to
calculate, on the date hereof, the amount of actual damages for such breach, and
Seller and Purchaser agree that the Earnest Money represents a reasonable
forecast of such damages.

8.3Notice and Cure.  In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (ii) in no event shall any such notice and cure period result in
an extension of the Closing Date.

9.
MISCELLANEOUS

9.1

Notices.  All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either:  (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day.  For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):

If to Seller:

Starship Conroe, L.P.

Starship Missouri City, L.P.

Attention:  Scott Monroe

925 Marina Bay Drive

Kemah, TX 77565

Tel:  (281) 734-7464

Fax: (409) 833-0084

 

with a copy to:

Lance Fox

Creighton, Fox, Johnson & Mills, PLLC

3535 Calder, Suite 310

Beaumont, TX 77706

Tel:  (409) 833-0062

Fax: (409) 833-0084

 

If to Purchaser:

SST IV Acquisitions, LLC

10 Terrace Road

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

--------------------------------------------------------------------------------

Exhibit 10.1

Tel:  (949) 429-6600

Fax: (949) 429-6606

 

with copies to:

SST IV Acquisitions, LLC

8235 Douglas Ave. #815

Dallas, TX 75225

Attn: Wayne Johnson

Tel:  (214) 217-9797

Fax: (949) 429-6606;

and

 



Mastrogiovanni Mersky & Flynn, P.C.
2001 Bryan Street, Suite 1250
Dallas, Texas  75201
Attn:  Charles Mersky, Esq.
Tel:  (214) 922-8800
Fax:  (214) 922-8801

 

If to Escrow Agent:

MBL Title

1925 Cedar Springs Road, Suite 301

Dallas, Texas 75201

Attention  Jennifer Haden

Tel:  (214)  389-4020

Fax: (214) 389-4030

 

9.2

Real Estate Commissions.  Pursuant to a separate written agreement, Seller has
agreed to pay Steve Mellon at JLL Capital Markets (“Broker”) a real estate
commission upon consummation of the transaction contemplated by this
Agreement.  Except for Seller’s agreement with Broker, Seller and Purchaser
hereby represent and warrant to each other that neither such party has
authorized any broker or finder to act on such party’s behalf in connection with
the sale and purchase hereunder and neither Seller nor Purchaser has dealt with
any broker or finder purporting to act on behalf of any other party.  Purchaser
agrees to indemnify, defend and hold Seller harmless from and against any and
all claims, losses, damages, costs or expenses of any kind or character arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Purchaser or on Purchaser’s behalf with any broker or finder
in connection with this Agreement or the transaction contemplated
hereby.  Seller agrees to indemnify, defend and hold Purchaser harmless from and
against any and all claims, losses, damages, costs or expenses of any kind or
character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Seller or on Seller’s behalf with any
broker or finder in connection with this Agreement or the transaction
contemplated hereby, including Broker.  Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall survive the Closing or any earlier
termination of this Agreement.

 

9.3

Entire Agreement.  This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4

Amendment.  This Agreement may be amended only by a written instrument executed
by the party or parties to be bound thereby.

--------------------------------------------------------------------------------

Exhibit 10.1

9.5

Headings.  The captions and headings used in this Agreement are for convenience
only and do not in any way limit, amplify, or otherwise modify the provisions of
this Agreement.

9.6

Time of Essence.  Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Texas, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.

9.7

Governing Law.  This Agreement shall be governed by the laws of the State of
Texas, and by the laws of the United States pertaining to transactions in such
State.

9.8

Successors and Assigns; Assignment.  This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns.  Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which
Strategic Storage Operating Partnership II, L.P., a Delaware limited
partnership, Strategic Storage Trust II, Inc., a Maryland corporation, SS Growth
Operating Partnership, L.P., a Delaware limited partnership, Strategic Storage
Growth Trust, Inc., a Maryland corporation, , Strategic Storage Trust IV, Inc.,
a Maryland corporation, and/or Strategic Storage Operating Partnership IV, L.P.,
a Delaware limited partnership, has a direct or indirect ownership interest,
(iii) a real estate investment trust of which Purchaser or an affiliate of
Purchaser is the external advisor, or (iv) a Delaware statutory trust of which
Purchaser or an affiliate of Purchaser is the signatory trustee; provided,
however, that, until the consummation of the Closing, no such assignment shall
release or relieve Purchaser of any liability hereunder.  Additionally, Seller
shall be prohibited from assigning all or any portion of its rights under this
Agreement, including its rights in and to the Earnest Money.

 

9.9

Invalid Provision.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10

Attorneys’ Fees.  In the event it becomes necessary for either party hereto to
file suit to enforce this Agreement or any provision contained herein, the party
prevailing in such suit shall be entitled to recover, in addition to all other
remedies or damages, as provided herein, its reasonable attorneys’ fees incurred
in such suit.

9.11

Multiple Counterparts.  This Agreement may be executed in a number of identical
counterparts which, taken together, shall constitute collectively one agreement;
in making proof of this Agreement, it shall not be necessary to produce or
account for more than one such counterpart with each party’s
signature.  Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12

Effective Date.  For purposes of this Agreement, the “Effective Date” shall mean
the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13

Exhibits.  The following schedules, exhibits and other documents are attached to
this Agreement and incorporated herein by this reference and made a part hereof
for all purposes:

--------------------------------------------------------------------------------

Exhibit 10.1

(a)

Schedule A, List of Due Diligence Documents

(b)Schedule B, Cellular Tower Leases and Billboard Leases

(c)Schedule C, Allocation of Purchase Price and Earnest Money

(d)Exhibit A-1, the legal description of Parcel One

(e)Exhibit A-2, the legal description of Parcel Two

(f)Exhibit A-3, the legal description of Parcel Three

 

(g)Exhibit B, the form of the Deeds

(h)Exhibit C, the form of the Assignment

(i)Exhibit D, List of Personal Property

(j)Exhibit E, List of Contracts

(k)Exhibit F, Rent Rolls

(l)Exhibit G, Digital Assets

(m)Exhibit H, Letter of Representation

(n)Exhibit I, Escrow Holdback Agreement

9.14.

Tax-Deferred Exchange.  Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange.  Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.15Confidentiality.  Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall
disclose the Purchase Price or any other economic terms of this transaction, and
each party agrees to use best efforts to prevent disclosure of any such
restricted information by any third party.  Notwithstanding the foregoing, (i)
each party shall be entitled to make disclosures concerning this Agreement and
materials provided hereunder to its lenders, attorneys, accountants, employees,
agents and other service professionals as may be reasonably necessary in
furtherance of the transactions contemplated hereby, (ii) Purchaser shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, and (iii) each party shall
be entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with (a) any court order,(b)
the directive of any applicable governmental authority, or (c) any applicable
securities law, rule and/or regulation.  The provisions of this Section 9.15
shall survive Closing or any termination of this Agreement.

9.16

Independent Consideration.  Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent

--------------------------------------------------------------------------------

Exhibit 10.1

consideration for the Approval Period and Purchaser’s right to terminate this
Contract during the Approval Period pursuant to the provisions hereof.

9.17

As-Is.  Notwithstanding anything to the contrary contained in this Agreement,
but subject to Seller’s representations and warranties set forth in this
Agreement and in the documents to be executed by Seller at Closing, Purchaser
shall acquire the Property from Seller at Closing in its then “as-is, where is”
condition, without any other representations or warranties from Seller, express
or implied, including any warranty of merchantability, habitability or fitness
for a particular purpose.

9.18

Non-Competition.  Seller shall deliver a non‑compete agreement (the “Non-Compete
Agreement”) to Purchaser at Closing in form and content satisfactory to
Purchaser, executed by Seller, Scott Monroe and Cynthia Monroe (collectively,
the “Restricted Parties”).  The Non-Compete Agreement shall provide that neither
the Restricted Parties nor any of their respective principals, partners,
members, managers, directors, officers, shareholders and/or affiliates may
directly or indirectly develop, own, lease, manage or operate a self storage
facility for a period of three (3) years subsequent to the Closing within a
three (3) mile radius of the Property.

9.19

Cooperation with Purchaser’s Auditors and SEC Filing Requirements. From the
Effective Date through and including seventy five (75) days after the Closing
Date, Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or
shall provide Purchaser access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Seller, or any of its affiliates, agents, or accountants, to enable Purchaser or
its assignee, to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”).   At Purchaser’s
sole cost and expense, Seller shall allow Purchaser’s auditor (BDO USA, LLP or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit “H” (the “Representation
Letter”), and, if requested by such auditor, historical financial statements for
the Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Purchaser
or its auditor may audit Seller’s operating statements of the Property, at
Purchaser’s expense, and Seller shall provide such documentation as Purchaser or
its auditor may reasonably request in order to complete such audit, (ii) Seller
shall furnish to Purchaser such financial and other information as may be
reasonably required by Purchaser to make any required filings with the SEC or
other governmental authority; provided, however, that the foregoing obligations
of Seller shall be limited to providing such information or documentation as may
be in the possession of, or reasonably obtainable by, Seller,  or its agents and
accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the Representation Letter
is not intended to expand, extend, supplement or increase the representations
and warranties made by Seller to Purchaser pursuant to the terms and provisions
of this Agreement or to expose Seller to any risk of liability to third parties.

The provisions of this Section 9.19 shall survive Closing.

9.20Intentionally Omitted.

9.21Joint and Several Liability.  Notwithstanding anything to the contrary set
forth in this Agreement, each party comprising Seller shall be jointly and
severally liable for all of the obligations, responsibilities and liabilities of
the “Seller” under this Agreement, and all representations and warranties of the
“Seller” set forth in this Agreement shall be deemed to have been made jointly
and severally by each

--------------------------------------------------------------------------------

Exhibit 10.1

party comprising Seller.  The provisions of this Section 9.21 expressly shall
survive the termination or closing of this Agreement

9.22Environmental.  In the event that Purchaser determines, prior to Closing,
that there are conditions on, at or relating to any of the self storage
facilities comprising the Property which are in non-compliance with
Environmental Requirements or the possibility that Hazardous Materials may exist
on or under any of the self storage facilities comprising the Property that will
require remediation under any applicable federal or state laws (herein referred
to as the “Environmental Property”, whether one or more), then, notwithstanding
anything to the contrary contained herein, Purchaser may at or prior to Closing
(a) terminate this Agreement with respect to the Environmental Property in which
event (i) the allocable portion of the Deposit for the Environmental Property,
as set forth on Schedule “C” attached hereto (together with all interest accrued
thereon), shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, (ii)  the parties shall proceed to Closing with respect
to the remainder of the Property, with the Purchase Price being reduced by the
portion of the Purchase Price allocable to the Environmental Property, as set
forth on Schedule “C” attached hereto, and (iii) neither party shall have any
further right or obligation hereunder with respect to the Environmental
Property, other than the Surviving Obligations. Notwithstanding the foregoing,
if this Agreement is terminated by Purchaser with respect to some but not all of
the self-storage facilities, then Seller may at its option elect to terminate
this Agreement with respect to all of the self-storage facilities and neither
party shall have any further obligation hereunder except for the Surviving
Obligations, which election must be made by Seller within 10 days after Buyer
provides written notice to Seller that Buyer is terminating this Agreement with
respect to some but not all of the self storage facilities.

 

9.23Seller Holdback.  At the Closing, Seller shall deposit the sum of $50,000.00
for each self storage facility that is purchased and acquired at Closing by
Purchaser (the “Escrow Proceeds”) into escrow with the Title Company, pursuant
to an escrow agreement in form attached hereto as Exhibit “I” and incorporated
herein, to provide a source of recovery for any post-closing claims that
Purchaser may have against Seller either under this Agreement or under the
documents executed by Seller at Closing.  To the extent a claim is made by
Purchaser against Seller following Closing that is not disputed by Seller,
Purchaser shall be entitled to a disbursement of a portion of the Escrow
Proceeds equal to the amount of such claim.  If Seller disputes the claim, then
no disbursement shall be made until the claim is resolved  The Escrow Proceeds
shall be held in escrow until the first anniversary of the Closing Date, at
which time any undisbursed Escrow Proceeds shall be released to Seller;
provided, however, that in the event a claim is then pending against Seller by
Purchaser, there shall be withheld from such disbursement an amount equal to the
amount of such claim; provided further, however, that in the event that such
pending claim exceeds the then balance of the Escrow Proceeds then there shall
be no disbursement to Seller at such time until such claim is resolved.  In
consideration for the Escrow Proceeds, Purchaser agrees that Seller’s liability
to Purchaser for any claim made or that arises from or in connection with this
Agreement or the closing of the transaction that is the subject of this
Agreement shall be capped and limited to the Escrow Proceeds, other than claims
arising against Seller as a result of fraud or for breach of the warranty and
representation made in Section 4.4(a)(i).

 

[Remainder of page intentionally left blank and signature page to follow]

 




--------------------------------------------------------------------------------

Exhibit 10.1

Executed to be effective as of the Effective Date.

SELLER:

 

Starship Conroe, L.P.,

a Texas limited partnership

 

By:M-Properties, Inc.,

a Colorado corporation,

its General Partner

 

 

By: /s/ Lance Fox

Name: Lance Fox

Title: Vice President

 

 

Starship Missouri City, L.P.

a Texas limited partnership

 

By:M-Properties, Inc.,

a Colorado corporation,

its General Partner

 

 

By: /s/ Lance Fox

Name: Lance Fox

Title: Vice President

 

Date: March 2, 2018




--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASER:

 

SST IV ACQUISITIONS, LLC,

a Delaware limited liability company

 

 

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: Chief Executive Officer

 

Date: March 2, 2018

 

 

 




--------------------------------------------------------------------------------

Exhibit 10.1

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the  2nd day of March, 2018, and (ii) the Two Hundred
Fifty Thousand and no/100 Dollar ($250,000.00) earnest money deposit on the 5th
day of March, 2018, and agrees to hold and dispose of the Earnest Money in
accordance with the provisions of this Agreement.  The Escrow Agent further
agrees to strictly comply with the provisions of this Agreement concerning
disposition of the Earnest Money.  Seller and Purchaser hereby designate the
Escrow Agent as the “Real Estate Reporting Person” with respect to the
transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.

 

ESCROW AGENT:

 

MBL Title

 

By: /s/ Jennifer Haden

Name: Jennifer Haden

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 